DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 9/13/2018.  Since the initial filing, claims 1-8 and 10-26 have been amended and no claims have been added or cancelled.  Thus, claims 1-26 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the areas A1 and A2 as described in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an outside” to overcome rejection.
Claim 1 recites the limitation "the volume" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a volume” to overcome rejection.
Claim 1 recites the limitation "the first chamber" in line 7 and 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one first chamber” to overcome rejection.

Claim 2 recites the limitation "the magnetic core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one movably guided magnetic core” to overcome rejection.
Claim 3 recites the limitation "the actuation portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one actuation portion” to overcome rejection.
Claim 4 recites the limitation "the chamber wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one first chamber wall” to overcome rejection.
Claim 5 recites the limitation "the magnetic core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one movably guided magnetic core” to overcome rejection.
Claim 5 recites the limitation "the actuation portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one actuation portion” to overcome rejection.
Claim 6 recites the limitation "the actuation portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one actuation portion” to overcome rejection.

Claim 6 recites the limitation "the inner side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inner side” to overcome rejection.
Claim 6 recites the limitation "the first chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one first chamber” to overcome rejection.
Claim 6 recites the limitation "the chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one first chamber” to overcome rejection.
Claim 6 recites the limitation "the ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a ratio” to overcome rejection.

Claim 10 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a ratio” to overcome rejection.
Claim 10 recites the limitation "the entire device" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the massage device” to overcome rejection.
Claim 11 recites the limitation "the magnetic core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one movably guided magnetic core” to overcome rejection.
Claim 13 recites the limitation "the permanent magnets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the permanent magnet” or changing dependency of claim 13 to depend on claim 11, where “at least two permanent magnets” is introduced, to overcome rejection.  For the purpose of examination, claim 13 has been taken to depend from claim 1.
Claim 15 recites the limitation "the actuation portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one actuation portion” to overcome rejection.

Claim 16 recites the limitation “the housing” in line 2.  Based on context, Examiner is interpreting this housing to be the one described in claim 15 and not the housing described in claim 1.
Claim 17 recites the limitation "the magnetic core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one movably guided magnetic core” to overcome rejection.
Claim 17 recites the limitation “the housing” in line 2.  Based on context, Examiner is interpreting this housing to be the one described in claim 15 and not the housing described in claim 1.
Claim 18 recites the limitation "the chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one first chamber” to overcome rejection.
Claim 18 recites the limitation “the housing” in line 2.  Based on context, Examiner is interpreting this housing to be the one described in claim 15 and not the housing described in claim 1.
Claim 20 recites the limitation "the magnetic core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests 
Claim 20 recites the limitation "the actuation portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one actuation portion” to overcome rejection.
Claim 21 recites the limitation "the transmission rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest changing to “a transmission rod” or changing the dependency of claim 21 to depend from claim 18, where “a transmission rod” is introduced, to overcome rejection.  For the purpose of examination, claim 21 has been taken to depend from claim 18.
Claim 21 recites the limitation "the actuation portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one actuation portion” to overcome rejection.
Claim 26 recites the limitation "the magnetic core" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one movably guided magnetic core” to overcome rejection.
All dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12, 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Alexander (US Patent Publication No. 2013/0237751).
In regards to claim 1, Lenke discloses a massage device (device 1) for massage by means of pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising a housing (housing 8) having a grip section (housing designed to be held in one hand, page 12 line 25-26) and a massage section (see Annotated Fig 31), at least one first chamber (first chamber 3) having an opening in the massage section, leading towards the outside (see Annotated Fig 31), and a drive means (drive unit 6) within said housing for changing the volume of the first chamber (page 13 line 28 – page 14 line 1), wherein the drive means acts on the first chamber (volume of chamber 3 is modified by drive unit 6, page 13 line 28 – page 14 line 1), wherein the drive means may be an electromagnet (page 14 line 1-2, page 18 line 6-7).

    PNG
    media_image1.png
    287
    420
    media_image1.png
    Greyscale

Annotated Fig 31




    PNG
    media_image2.png
    294
    561
    media_image2.png
    Greyscale

Annotated Fig 3/7
Lenke does not explicitly disclose that the drive means has at last one coil element and at least one movably guided magnetic core, wherein said magnetic core comprises at last one permanent magnet.  
However, Alexander teaches a linear drive means (similar to the linear drive means of Lenke) for a stimulation device wherein a drive means (linear motor, paragraph 23 line 1) has at least one coil element (linear motor consists of mover and stator where stator may be electrical coils, paragraph 24 line 1-4) and at least one movably guided magnetic core (mover may be a tube of permanent magnets, paragraph 24 line 4-5) arranged parallel to the coil element (mover slides in cylinder of coils, paragraph 24 line 4-5), wherein said magnetic core comprises at least one permanent magnet (mover may be a tube of permanent magnets, paragraph 24 line 4-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive 
In regards to claim 2, Lenke in view of Alexander teaches the device of claim 1 and Lenke further discloses wherein the first chamber has a first chamber wall (wall 31 and holder 32) and the drive means is mechanically coupled to at least one actuation portion (wall 31) of the first chamber wall (drive unit 6 drives deflection of wall 31, page 13 line 30 – page 14 line 1, page 17 line 17-21).
In regards to claim 3, Lenke in view of bright or Alexander teaches the device of claim 2 and Lenke further discloses wherein the actuation portion is provided in the form of a membrane (wall 31 of a flexible material, page 15 line 16-17).
In regards to claim 4, Lenke in view of Alexander teaches the device of claim 3 and Lenke further discloses wherein the membrane is resiliently connected to the chamber wall (flexible wall 31 secured to rigid holder 32, page 15 line 7 and 16-18).
In regards to claim 5, Lenke in view of Alexander teaches the device of claim 2 and Lenke further teaches where a direction of movement of the drive means is oriented substantially perpendicular to the actuation portion of the first chamber wall (page 17 line 17-21, Fig 7).
In regards to claim 6, Lenke in view of Alexander teaches the device of claim 2.
While Lenke does not explicitly disclose wherein the actuation portion has an area Al on the inner side of the first chamber, and the inner side of the chamber 2, wherein the ratio of Al to A2 is in a range from 0.1 to 0.8, preferably 0.1 to 0.7, further preferably 0.1 to 0.5, further preferably 0.1 to 0.4, further preferably 0.1 to 0.3, and further preferably about 0.2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause Lenke to have the actuation portion have an area Al on the inner side of the first chamber, and the inner side of the chamber have a total area A2, wherein the ratio of Al to A2 is in a range from 0.1 to 0.8, preferably 0.1 to 0.7, further preferably 0.1 to 0.5, further preferably 0.1 to 0.4, further preferably 0.1 to 0.3, and further preferably about 0.2 as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Further, applicant has placed no criticality on the claimed range, indicating that the ratio be any value such that a greater volume change of the chamber may be achieved with a shorter stroke length of the drive means (instant specification page 5 line 21-26).
In regards to claim 11, Lenke in view of Alexander teaches the device of claim 1.
Lenke does not disclose wherein the magnetic core has at least two permanent magnets which are arranged with opposite poles facing each other.
However, Alexander teaches wherein the magnetic core has at least two permanent magnets which are arranged with opposite poles facing each other 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core has at least two permanent magnets arranged with opposite poles facing each other as taught by Alexander as different magnetic configurations provide different motor functions (Alexander: paragraph 26).
In regards to claim 12, Lenke in view of Alexander teaches the device of claim 1.
Lenke does not disclose wherein the drive means comprises two coil elements arranged beside each other and substantially coaxial with each other.
However, Alexander teaches the drive means comprising two coil elements arranged beside each other and substantially coaxially with each other (paragraph 24 line 2-4, paragraph 25 line 6-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises two coil elements arranged beside each other and substantially coaxial with each other as taught by Alexander as different coil configurations provide different motor functions (Alexander: paragraph 26).
In regards to claim 15, Lenke in view of Alexander the device of claim 1.
Lenke does not teach wherein the magnetic core is arranged in a housing.
However, Alexander teaches wherein the magnetic core is arranged in a housing (mover can include a housing tube 4 which contains at least one magnet 7, paragraph 23 line 10-11).

In regards to claim 16, Lenke in view of Alexander teaches the device of claim 15 and Alexander further discloses wherein the housing is provided in the form of a thin-walled sleeve (tube 4, Fig 1A).
In regards to claim 17, Lenke in view of Alexander teaches the device of claim 15 and Alexander further disclose wherein the housing completely surrounds the magnetic core (Fig 1A shows housing 4 completely surround magnets 7).
In regards to claim 18, Lenke in view of Alexander teaches the device of claim 15 and Lenke further discloses a transmission rod is provided to act upon the chamber (drive unit drives chamber via axis 61, eccentric 62 or by means of a connecting rod, page 13 line 28-29).
Lenke does not teach wherein the housing is coupled to the transmission rod.
However, Alexander teaches wherein the housing is coupled to a transmission rod (mover may include adapter 14 for transmitting motion, paragraph 52 line 10-13, Fig 1A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the housing is coupled to the transmission rod as taught by Alexander as this would effectively transmit the motion of the magnetic core to the actuation portion.
In regards to claim 19, Lenke in view of Alexander the device of claim 11.

However, Alexander teaches wherein the permanent magnets are separated by a separating element (magnets may be separated by a spacer, paragraph 23 line 13-18, paragraph 25 line 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the permanent magnets are separated by a separating element as taught by Alexander as the spacing elements and the materials they are made of may alter the magnetic field of the magnetic core, resulting in different capacity and capability (Alexander: paragraph 23 line 16-18).
In regards to claim 21, Lenke in view of Alexander teaches the device of claim 18 and Lenke further discloses wherein the transmission rod is coupled to the actuation portion (page 13 line 28-30).
In regards to claim 22, Lenke in view of Alexander teaches the device of claim 1 and Lenke further discloses further comprising a second chamber (chamber 4), wherein the first chamber is an inner chamber (chamber 3 in the interior of device 1, page 13 line 24-25) and the second chamber has the opening leading to the outside (chamber 4 is for placing on a body part, page 13 line 25) and is in fluid communication with the first chamber (chamber 3 and chamber 4 connected via connection element 5, page 13 line 26).
In regards to claim 23, Lenke in view of Alexander teaches the device of claim 22. 

However, a second embodiment of Lenke teaches wherein the second chamber is substantially funnel-shaped and widens towards the opening (chamber 4, Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Lenke such that the second chamber is substantially funnel-shaped and widens towards the opening as taught by the second embodiment of Lenke as it is known to adjust the form of the second chamber to suit the anatomy of the body part to be stimulated (page 20 line 1-2)
In regards to claim 24, Lenke in view of Alexander teaches the device of claim 22 and Lenke further discloses wherein the first and second chamber are connected to each other by a connecting portion (connection element 5 connects chamber 3 and chamber 4, page 14 line 30 – page 15 line 5) having a smaller cross-section than the opening (see Annotated Fig 32).

    PNG
    media_image3.png
    195
    420
    media_image3.png
    Greyscale

Annotated Fig 32
In regards to claim 25, Lenke in view of Alexander teaches the device of claim 22 and Lenke further discloses wherein the first and second chamber each 
In regards to claim 26, Lenke in view of Alexander teaches the device of claim 1 and Lenker further discloses having a controller (control device 7) for controlling the drive means (page 20 line 21-23) to make the magnetic core vibrate in a predetermined manner with a predetermined vibration profile (control device may control excitation of drive unit 6 with a saved stimulation pattern, page 20 line 25-30).
Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Bright (EP 3192485) and H2W Technologies.
In regards to claim 1, Lenke discloses a massage device (device 1) for massage by means of pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising a housing (housing 8) having a grip section (housing designed to be held in one hand, page 12 line 25-26) and a massage section (see Annotated Fig 31), at least one first chamber (first chamber 3) having an opening in the massage section, leading towards the outside (see Annotated Fig 31), and a drive means (drive unit 6) within said housing for changing the volume of the first chamber (page 13 line 28 – page 14 line 1), wherein the drive means acts on the first chamber (volume of chamber 3 is modifies but drive unit 6, page 13 line 28 – page 14 line 1), wherein the drive means may be an electromagnet (page 14 line 1-2, page 18 line 6-7).
While Lenke discloses an electromagnetic drive means (page 14 line 1-2, page 18 line 6-7), Lenke does not explicitly disclose that the drive means has at 
However, Bright teaches wherein the drive means has at least one coil element and at least one movably guided magnetic core arranged parallel to the coil element, wherein said magnetic core comprises at least one permanent magnet (drive means may be linear actuator 320 which may be a voice coil, paragraph 50 column 12 line 10-12).
Wherein H2W Technologies teaches that a voice coil is a permanent magnet within a coil assembly (H2W Product Info tab, see Figure below).

    PNG
    media_image4.png
    259
    480
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises a voice coil as taught by Bright as these actuators have compact sizes that allow them to fit into small spaces and may maintain lower masses as well as high reliability (H2W Technologies Product Info tab page 1).
In regards to claim 2, Lenke in view of Bright and H2W Technologies teaches the device of claim 1 and Lenke further discloses wherein the first chamber has a first chamber wall (wall 31 and holder 32) and the drive means is mechanically coupled to at least one actuation portion (wall 31) of the first chamber wall (drive 
In regards to claim 7, Lenke in view of Bright and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein the drive means has a stroke of 1 mm to 25 mm.
However, H2W Technologies teaches wherein the drive means has a stroke of 1 mm to 25 mm (voice coils listed have stroke of 3 mm, model NCC01-04-001-1X, to 132 mm, model NCC52-20-020-1X, see H2W Specifications tab pages 1 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means has a stroke of 1 mm to 25 mm as taught by H2W Technologies as smaller stroke lengths maintain better motor efficiency (H2W Technologies Product Info tab page 1).  If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 8, Lenke in view of Bright and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein the magnetic core has a mass ranging from 2 to 15 grams.
However, H2W Technologies teaches wherein the magnetic core has a mass ranging from 2 to 15 grams (voice coils listed have moving masses of 1.2 grams, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core has a mass ranging from 2 to 15 grams as taught by H2W Technologies as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1).  If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 13, Lenke in view of Bright and H2W Technologies teaches the device of claim 1.
Lenke does not disclose wherein the permanent magnet has a mass in the range of 1 gram to 10 grams.
However, H2W Technologies teaches wherein the permanent magnet has a mass in a range from 1 gram to 10 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the permanent magnet has a mass ranging from 1 to 10 grams as taught by H2W Technologies as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1).  If it is determined that the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 14, Lenke in view of Bright and H2W Technologies teaches the device of claim 1.
The combination does not teach wherein the coil element has a flux density in a range between 0.13 mT and 500 mT.
However, H2W Technologies teaches that the force applied by the actuator is dependent of the flux (H2W Technologies Product Info tab page 1).  While H2W Technologies does not provide measures of coil flux, since the force applied by the actuator is proportional to the flux density field, altering the flux density of said field would alter the resultant force.  Therefore, desired or optimal force may be established through routine experimentation (MPEP 2144.05 II A).  Further, the flux is also representative of a results-effective variable (MPEP 2144.04 B) wherein the alteration of the flux results in a recognized result of alterations of actuator force and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under KSR ruling, optimizing pertinent ranges would be “obvious to try” and therefore not patentably distinct over the prior at.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Bright (EP 3192485) and H2W Technologies as applied above and in further view of Vitalityweb.

The Lenke does not disclose wherein the massage device has a total weight in a range of 100 grams to 500 grams.
However, Vitalityweb teaches a hand held massage device having a total weight in a range of 100 grams to 500 grams (weight 1 pound, see under heading Product Specifications, wherein 1 pound equals 454 grams).
While Lenke does not disclose any weight parameters for the massage device, said device must have a weight that is appropriate for its hand held operation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the massage device has a total weight in a range of 100 grams to 500 grams as taught by Vitalityweb as this would allow for the user to easily hold and manipulate the device.
In regards to claim 10, Lenke in view of Bright and H2W Technologies teaches the device of claim 1.
Lenke does not disclose the mass of magnet or massage device or wherein a ratio of the mass of the magnetic core to the mass of the entire massage device is in a range between 1:6 and 1:250.
However, H2W Technologies teaches wherein the magnetic core has a mass ranging from 2 to 15 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Further, Vitalityweb teaches a hand held massage device having a total weight in a range of 100 grams to 500 grams (weight 1 pound, see under heading Product Specifications, wherein 1 pound equals 454 grams).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the massage device has a total weight in a range of 100 grams to 500 grams as taught by Vitalityweb as this would allow for the user to easily hold and manipulate the device.
As modified by H2W and Vitalityweb, Lenke discloses the claimed range of ratios being between 1:6 and 1:250 (see below).
                        
                            
                                
                                    2
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                                
                                    100
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                            
                            =
                            1
                            :
                            50
                        
                     ;                         
                            
                                
                                    15
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                                
                                    100
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                            
                            =
                            1
                            :
                            6.67
                        
                     ;                         
                            
                                
                                    2
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                                
                                    500
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                            
                            =
                            1
                            :
                            250
                        
                     ;                         
                            
                                
                                    15
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                                
                                    500
                                     
                                    g
                                    r
                                    a
                                    m
                                    s
                                
                            
                            =
                            1
                            :
                            33.3
                        
                    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Bright (EP 3192485) and H2W Technologies as applied to claim 2 above and in further view of Goldenberg (US Patent Publication No. 2018/0125748).

Lenke does not teaches wherein the magnetic core is attached directly to the actuation portion.
However, Goldenberg teaches a massage device using a miniature pump comprising a magnet core wherein the magnetic core (magnet 57) is attached directly to the actuation portion (magnet attached to the surface of the actuator membrane 5, paragraph 119 line 8-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core is attached directly to the actuation portion as taught by Goldenberg as this would remove any intermediary components between the magnetic core and the actuating portion, simplifying the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            

/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785